IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-11337
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RICHARD KEVIN CHANDLER,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:00-CR-99-4-A
                        --------------------
                            June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Richard Kevin Chandler appeals his sentence for receiving

stolen mail.   Chandler argues that the district court abused its

discretion by departing upward to the 60-month statutory maximum

sentence based on its determination that Chandler’s criminal

history did not adequately reflect the seriousness of his past

criminal conduct or the likelihood that he would commit future

crimes.   Chandler contends that the extent of the district

court’s departure was unreasonable and that the court failed to

explain why a lesser departure would not have been an adequate

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-11337
                                  -2-

sanction.   Chandler does not dispute that he committed the

additional offenses cited by the district court in support of the

upward departure.    Based on the undisputed facts presented at

sentencing, Chandler’s sentence was within the discretion of the

district court.     United States v. McDowell, 109 F.3d 214, 219

(5th Cir. 1997); United States v. Ashburn, 38 F.3d 803, 807 (5th

Cir. 1994) (en banc).

     AFFIRMED.